Citation Nr: 1403848	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2005 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2013, a Board hearing was held in San Antonio before the undersigned Acting Veteran's Law Judge; a transcript of the hearing is of record.  


FINDINGS OF FACT

Although the Veteran has diabetes, the disease did not become manifest until many years after service.  He did not serve on land in Vietnam and is not otherwise shown to have been exposed to herbicides.     


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A May 2005 letter explained the evidence necessary to substantiate the claim and VA and the Veteran's responsibilities.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A subsequent March 2006 letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains the service treatment records, VA treatment records and the assertions of the Veteran and his representative.  Additionally, the RO contacted the Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's assertion concerning possible exposure to Agent Orange during service.  The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim or additional development action that needs to be taken.  In particular, a VA examination was not necessary in this case, as the Veteran has not alleged that diabetes is related to service other than based on a theory of herbicide exposure therein, herbicide exposure has not been established either presumptively or on a facts found basis, and diabetes or blood sugar problems were not shown in service or for many years thereafter.  See 38 C.F.R. § 3.159(c)(4).  No further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claim.
II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain listed, chronic disabilities, including diabetes, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Prostate Cancer) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In the instant case, the Veteran clearly has diabetes, diagnosed as early as 2005, which he alleges is due to herbicide exposure.  In an August 2005 statement, he indicated that he served aboard ship in the Gulf of Tonkin during 1967-1968 but never stepped foot in Vietnam.  Then, in a January 2006 statement, the Veteran indicated that while serving aboard the USS Paracutin in June or July 1968, the entire crew was ordered below decks before cargo could be transferred onto the USS Enterprise.  The Veteran was convinced that the reason for this order was because the ship had been transporting hazardous materials but did not know what the materials were.  Also, in an April 2006 statement, the Veteran's brother remembered his parents receiving a letter from the Veteran reporting the incident where he was ordered below decks and noting that on that occasion Marines had transferred crates that were covered in green tarps.  Additionally, in a May 2009 statement, the Veteran alleged that he "handled the 55 gallon barrels with the herbicide" and offloaded Agent Orange into the USS America for their aircraft to spray into Vietnam.   

Given the Veteran's assertions, the RO requested corroboration from USACRUR, the predecessor to the Joint Services Records Research Center (JSRRC), as to whether the USS Paracutin carried herbicides while the Veteran was onboard.  In an April 2009 reply, USACRUR indicated that they had been unable to locate documentation, which verified that major U.S. Navy ships transported stored or used herbicides, including Agent Orange, in Vietnam.  Additionally, in a May 2009 JSRRC memorandum for the record, it was noted that JSRRC had found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the U.S. to Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  Additionally, JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Thus, the memorandum concluded that JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

In light of the findings by JSRRC and the lack of any other documentation indicating that the Veteran was actually exposed to Agent Orange or other herbicides during service, there is no basis for awarding service connection for diabetes as due to herbicide exposure.  38 C.F.R. § 3.307.  Additionally, there is no indication or allegation that diabetes became manifest in service or within the first postservice year, or that it is otherwise related to service.  Consequently, service connection on a direct basis or on a presumptive basis for chronic disease manifesting within the first postserivce year is also not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the preponderance of the evidence is against the claim and it must be denied.  Alemany, 9 Vet. App. 518 (1996).



ORDER

Service connection for diabetes, to include as due to herbicide exposure, is denied.  





____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


